DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/983,014, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims of this application.  The provisional application fails to provide support for both an upper and lower appliance where each has a unilateral bite block on the same side of the arch 
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-14, 16-18, 20, and 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the first unilateral bite block is configured to extend from the first or second segment of the first tray over an occlusal surface of a second premolar and a first molar on 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Simonetti et al. (US 2017/0304108 A1) in view of Aagesen et al. (US 5,002,485).
Regarding claims 1 and 10, Simonetti discloses an orthodontic system comprising a first appliance configured to removably couple to a maxilla of a mouth of a patient (Fig. 10 element 30’) , the first appliance including: a first tray defining a first segment (See image below), a second segment (See image below), and a third segment that have a first thickness (See image below, further paragraph [0048] lines 5-7 disclosing the tray being made of a plurality of pieces), the first tray including a first unilateral bite block extending from one of the first or second segments (see image below) on a first side of the orthodontic system laterally over only a lingual side surface and an occlusal surface of a tooth of the patient (Figs. 8-11 element 40), the first unilateral bite block including: an upper surface that is configured to extend over a first occlusal plane defined by the tooth of the patient; and a lower surface separated from the upper surface by a second thickness between the upper and lower surfaces (Fig. 8 elements 40B showing the upper and lower surfaces separate by a second thickness 40a, Figs. 9,11, and 12 showing the upper surface extends over the occlusal plane), the second thickness being larger than the first thickness and arranged to impart unilateral bite forces on the mouth of the patient (Figs. 8-12 element 40A being thicker and over a single lateral side to impart unilateral bite forces on the mouth, paragraph [0008] lines 7-10 disclosing the bite block being over either the left or right side); and an expansion screw assembly coupled to the first tray in a centrally disposed location between the first and second segments (Fig. 11 element 44/44a paragraph [0056] line 7), the expansion screw assembly 

    PNG
    media_image1.png
    540
    947
    media_image1.png
    Greyscale

Simonetti discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the plurality of segments/pieces is specifically three pieces and that the expansion screw assembly includes two expanding screws disposed in transverse relation to each other in a single screw housing to selectively move also the first, second, and third segments relative to each other as recited in claim 1 nor where the single screw housing the expansion screw assembly is a three-way T-shaped expansion screw assembly housing disposed between the first, second, and third segments of the first tray; and wherein the one expanding screw is configured to impart translational movement of the third segment in an anterior-posterior direction as recited in claim 10.
However, Aagesen discloses an orthodontic appliance  system (title and abstract) including an appliance configured to removably couple to the maxilla of a patient (abstract) having a first tray with first, second, and third segments (Figs. 1/2 elements 12, 14, and 16) with a first expansion screw 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate where the plurality of segments/pieces is specifically three pieces and the expansion screw assembly including two expanding screws disposed in transverse relation to each other in a single screw housing to selectively move also the first, second, and third segments relative to each other and where the single screw housing the expansion screw assembly is a three-way T-shaped expansion screw assembly housing disposed between the first, second, and third segments of the first tray; and wherein the one expanding screw is configured to impart translational movement of the third segment in an anterior-posterior direction as taught by Aagesen into the plurality of segments and the screw assembly as taught by Simonetti for the purpose of providing a device for dental orthopedic correction that is adjustable and functional that would provide for a single appliance that removes the need for sequentially employing two or more devices for a full course of treatment as taught by Aagesen (column 1 lines 6-9 disclosing that while the device includes class II malocclusion the application is to general orthodontic correction and column 2 lines 9-23 and column 6 lines 36-49 disclosing the advantages of the multi part adjustable appliance while focus on Class II  was known to be adaptable to other orthodontic conditions). 
Regarding claim 2, Simonetti further discloses where the first appliance further includes at least one T-slap spring disposed along an outer perimeter of the first tray of the first appliance to contact a lingual surface of the teeth (Fig. 8 element 34).

Regarding claim 4, Simonetti further discloses wherein the first appliance includes a Hawley wire and at least one buccal clasp secured to the first tray (Fig. 8 elements 36 and 38).
Regarding claim 5, Simonetti/Aagesen as combined would result in the Hawley wire secured to the third segment (Fig. 8 element 36 connected to the portion of the above image which would be the third of the plurality of segment).
Regarding claim 6, Simonetti further discloses, wherein the at least one buccal clasp includes a first buccal clasp secured to the first segment and a second buccal clasp secured to the second segment (figs. 8-10 elements 38 and 42).
Regarding claim 7, Simonetti further discloses wherein the first tray includes acrylic (paragraph [0046] lines 1-3).
Regarding claim 8, Simonetti/Aagesen as combined would result in the movement of the first, second, and third segments relative to one another moves the first tray between a retracted position and an expanded position, and wherein the first, second, and third segments are closer to one another in the retracted position and farther from one another in the expanded position (Fig. 10/11 of Simonetti movement of the first two of the plurality of segments 32a/b towards and away being retracted and expanded, Aagesen as combined with the transverse expansion would further retract and expand the third segment).
Regarding claim 23,  Simonetti/Aagesen further discloses where the first unilateral block further includes a first posterior side surface, a first anterior side surface, a first buccal side surface and a first 
Regarding claim 24, Simonetti/Aagesen as combined discloses structure substantially identical to the instant application as discussed above but the cited embodiment fails to explicitly disclose first posterior and first anterior side surfaces are configured to extend at least as wide as an occlusal surface of the tooth of the patient.
However, Simonetti discloses a further embodiment where a first posterior and a first anterior side surfaces are configured to extend at least as wide as an occlusal surface of the tooth of the patient (Fig. 1 element 14).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the width of the bite block between the first posterior and first anterior being as wide as the occlusal surface of the tooth as taught by the embodiment of figure 1 into the width between the anterior and posterior surface as taught by the cited second embodiment of Simonetti  for the purpose of providing the bite block with a width needed by the patient as taught by Simonetti (paragraph [0040] lines 1-10).. 

Regarding claim 25, Simonetti/Aagesen further discloses where the first lingual side surface extends from the first or second segment to the upper surface of the first unilateral bite block (see imaged above).
Claims 11-12, 14, 16-18, 20, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Simonetti et al. (US 2017/0304108 A1) in view of Aagesen et al. (US 5,002,485) as applied above and further in view of Kelly et al. (WO 2017/173485 A1).
Regarding claims 11 and 20, Simonetti/Aagesen discloses structure substantially identical to the instant application as discussed above, including where the first unilateral block further includes a first 
 Simonetti/Aagesen but fails to further explicitly disclose wherein the orthodontic system further comprises both the first and second appliances together.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system to include both the upper first upper maxillary tray appliance and a second lower mandibular tray being two that would oppose each other in the system as taught by Kelly into the system of appliance trays as taught b Simonetti/Aagesen for the purpose of providing for an orthodontic system that would be able to treat a patient with any asymmetrical anomalies and which would provide greater versatility and efficiency as taught by Kelly (paragraph [0073] lines 1-4) .
Regarding claim 12, Simonetti/Aagesen/Kelly as combined further discloses where the second appliance further includes at least one T-slap spring disposed along an outer perimeter of the second tray of the second appliance to contact a lingual surface of the teeth (Fig. 8 as the mandibular appliance element 34).
Regarding claim 14, Simonetti/Aagesen/Kelly as combined further discloses wherein the second appliance includes a Hawley wire secured to at least one of the fourth or fifth segments and, at least one buccal clasp secured to the second tray (Fig. 8 elements 36 and 38 of the mandibular second tray).
Regarding claim 16, Simonetti/Aagesen/Kelly as combined further discloses wherein the at least one buccal clasp includes a third buccal clasp secured to the fourth segment and a fourth buccal clasp secured to the fifth segment (figs. 8-10 elements 38 and 42 of the mandibular second tray).


Regarding claim 18, Simonetti/Aagesen/Kelly as combined further wherein movement of the fourth and fifth segments relative to one another moves the second tray between a retracted position and an expanded position, and wherein the fourth and fifth segments are closer to one another in the retracted position and farther from one another in the expanded position (Fig. 10/11 of Simonetti movement of the first two of the plurality of segments 32a/b towards and away being retracted and expanded, Aagesen as combined with the transverse expansion would further retract and expand the third segment).
Regarding claim 22, Simonetti/Aagesen/Kelly as combined further discloses wherein rotation of the first expanding screw moves the first segment in an anterior-posterior direction and wherein rotation of the second expanding screw move the second and third segments in a medial-lateral direction (See rejection of equivalent limitations of claim 10 above).
Regarding claim 26, Simonetti/Aagesen/Kelly as combined further discloses wherein the second and fourth thicknesses are between about one millimeter (mm) and about seven mm (Simonetti [0006] lines 1-3 disclosing the bite blocks being between 2-7 mm).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simonetti et al. (US 2017/0304108 A1) in view of Aagesen et al. (US 5,002,485) in view of Kelly et al. (WO 2017/173485 A1) as applied above and further in view of Forstgarten et al. (DE 102019106141 A1, EPO machine translation provided and used for citations).
Regarding claim 13, Simonetti/Aagesen/Kelly discloses structure substantially identical to the instant application as discussed above, including the incorporated portion of  Kelly disclosing the bite blocks being able to be selectively placed in relation as needed by the patient (Kelly paragraph [0073] 
However Forstgarten discloses an orthodontic system for treating jaw positions (paragraph [0001] lines 1-5) where the system includes a first/upper/maxillary and second/lower/mandibular appliances of first and second trays (Fig. 6 elements 321.1 and 331.1) that each have bite blocks with thicknesses larger than the thicknesses of the trays (Fig. 6 elements 326.1 and 336.1) where the bite blocks are unilateral in use and aligned on the same sides of their trays for contacting relation ( Fig. 6 element 322.1 and 332.1 contacting relation, paragraph [0001] lines 4-6 discloses a device of one upper and lower modules that would be on one side of jaw, paragraph [0047] line 1 disclosing the device of the upper and lower trays being used on a single side of the mouth and thus unilaterally, paragraph [0085] lines 31-32 disclosing the device being asymmetric).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system to include both the upper first upper maxillary tray appliance and a second lower mandibular tray being in aligned contacting relation opposite each other in the system as taught by Forstgarten into the system of appliance trays as taught Simonetti/Aagesen/Kelly for the purpose of providing for an orthodontic system that would be able to treat a patient’s need for therapies and training of the jaw movements as taught by Forstgarten (paragraph [0001] lines 1-4, 9-11) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	08/25/2021